Frankum, Judge.
A witness who was shown to have had several years’ experience in the automobile business, having risen from salesman to manager of the plaintiff corporation, and who was personally familiar with the automobile in question, was sufficiently qualified to state his opinion as to the value of the automobile for hire. Code § 38-1709; Attaway v. Morris, 110 Ga. App. 873, 874 (2) (140 SE2d 214). Where the aforesaid witness testified that the reasonable hire of the automobile was $10 per day, while a witness for the defendant testified that the reasonable value of the automobile for hire for the time between the date of the conversion, June 3, 1963, and the tender of the automobile into court by the defendant on September 8, 1964, was $155, and where it is apparent that the judge, sitting as trior of the facts, exercised his own judgment as to the value for hire of the automobile, as he was authorized to do (see Atlantic C. L. R. Co. v. Clements, 92 Ga. App. 451, 455 (2) (88 SE2d 809)), by awarding the plaintiff $1,840, an amount considerably less than the amount authorized by the testimony of the plaintiff’s witness but substantially above that testified to by the defendant’s witness, his judgment and finding in this regard, being within the range of the testimony, was not unauthorized. The trial court did not err in overruling the motion for a new trial.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.